DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Calderwood US4978506 a corrosion product monitoring system and method are described using a recirculation loop including a sample line, a particulate collection vessel, a recirculating pump, a microporous membrane "cross-flow" filter, and valves to control the flow rate and pressure of a fluid sample taken from the secondary fluid system of a nuclear power plant. The liquid sample is processed at a constant flow rate and temperature. When a relatively short time has elapsed in a trial sample run to stabilize conditions in the sample line, an actual sample run is started by feeding sample into the loop. Non-soluble, particulate concentration increases in the filter and particulate collection vessel as the run progresses. The permeate of soluble contaminants is passed through an ion exchange column to concentrate soluble ions in the sample. The filter is backwashed on a timed cycle by filtered water pressurized by a pump, or gas pressure, by realigning the system valves. A total sample volume is determined by measuring the amount of filtered, deionized water discharged during the actual sample run, based on total weight, total flow or time at a constant discharge rate. A concentration factor can be determined from the total sample volume divided by the initial system volume. A sample of the non-soluble particulates can also be drawn from the particulate collection vessel for analysis. The related method includes the steps of: taking a sample from a fluid system; introducing the sample to a recirculation loop having an initial system volume; separating non-soluble particulates from soluble contaminants; suspending the solid particulates; collecting the solid particulates in a particulate collection 
However, Calderwood fails to disclose a Desuperheat pump that prevents the steam sample stream from becoming superheated after the isokinetic flow control device; c. a steam contactor that condenses the steam sample stream; d. a steam/condensate separator that separates the condensate sample stream from the residual steam stream sample; e. a steam condensate sample flowmeter that measures the flowrate of the condensate sample stream; and f. one or more analyzers that measure impurities.
Hickam et al US 4472355 (hereinafter “Hickam”) discloses a liquid sample subject to inclusion of impurities is concentrated by a predetermined concentration factor selected by an operator, with the concentrated sample being thereafter provided to an analyzer so that a meaningful chemical analysis may be performed. A first pump delivers the sample to a liquid reservoir at a first rate and the liquid is boiled to provide a liquid-vapor mixture, with the liquid portion of the mixture being returned to the reservoir by means of a vapor separator. Another pump delivers the concentrated reservoir fluid to an analyzer at a second flowrate, with the ratio of the flowrate of the first pump to the second pump being equivalent to the desired concentration factor. In another embodiment, a faster response time is attained by first boiling the input sample and providing the liquid which is separated from the liquid-vapor mixture to a relatively small reservoir. (Fig 1-8, Col 2 line 48 – Col 6 line 62)
However, Hickam fails to disclose  a. one or more devices that maintain isokinetic flow of a steam sample through an isokinetic sample probe nozzle; b. a Desuperheat pump that prevents the steam sample stream from becoming superheated after the isokinetic flow control device.

Prior arts such as Calderwood and Hickam a Desuperheat pump that prevents the steam sample stream from becoming superheated after the isokinetic flow control device; c. a steam contactor that condenses the steam sample stream; d. a steam/condensate separator that separates the condensate sample stream from the residual steam stream sample; e. a steam condensate sample flowmeter that measures the flowrate of the condensate sample stream; and f. one or more analyzers that measure impurities.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-27 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855